iTRENICK, J.
Epitomized Opinion
On a search made on a warrant from this court, 8 52-gallon barrels of wine grape together with 18 [uart bottles of whisky, and a large amount of other iquors were found at defendant’s residence. He /as then arrested under the Crabbe act, 6212-14 GC, harged with having the unlawful possession of in-ojcicating liquors. The evidence showed that except-nig 28 barrels of wine, the liquors were acquired pre-■ijous to the taking effect of the state and national ifohibition acts, the accused having then been a Aloonkeeper, and had removed the liquors from his áloon building to his residence, in which they had emained until the seizure. The defandant testified hat the balance of the wine had been made by him, ;yeral barrels in the fall of 1921 and the balance ri the fall of 1922 from the juice of grapes mostly jaised in his own vineyard. That he had left the :í>rks out of the barrels, so that fermentation would ;áke place, and that he made the wine to be drank jy himself, his family and company, and at no time rad sold any.
J The defendant contended that the liquors seized yere possessed by him in a bonafide residence, and hat it had been lawfully acquired and possessed by ll.m, and no proof of sale having been made, he had committed no violation of law, relying upon Sec. 5 ijf the Crabbe act, 6212-17 GC. The state contended that, admitting defendant’s evidence to' be true, and there being no claim that any part of the liquor liad been made for vinegar purposes, a large part of the liquors had been made unlawfully, and possessed ita. defendant’s residence. The fermentation of the Ipice, from an analysis, showed large percent of alcohol, in excess of one-half of one per cent by Volume, and the court held that, under the definition 6f “intoxicating liquor” given in 6212-14 GC, the mace cannot be regarded as a bona fide private residence. _ ’
_ \ That the intention of the Legislature in enacting tfhe Crabbe and the Miller acts were that the use of intoxicating liquors as a beverage should be prevented, and the law should not be construed as exempting one who manufactured and possessed intoxicating liquors for beverage purposes, especially jwhen the evidence shows it was manufactured and' possessed to be drank for beverage purposes.
'■ It was the conclusion of the court that the wine in question, having been unlawfully made and possessed, for beverage purposes, in defendant’s private (residence, and the burden of evidence showing that 'his case come within the exception of the statute, which he had not done, he was guilty of unlawful possession of the liquors. That the premises having been stripped of their character as a bona fide private residence, no property right exists in any of the liquois seized, regardless of when they were acquired. and defendant is note entitled to have any of them returned to him, and the same are forfeited.